_____________

                                 No. 96-1846SI
                                 _____________

Daniel T. Haines; Nancy A.          *
Haines; and Andrew Haines and       *
Phillip Haines, by their next       *
friend, Daniel T. Haines,           *
                                    *
                 Appellants,        *
                                    *
      v.                            *   Appeal from the United States
                                    *   District Court for the Southern
Sandvik Process System, Inc.,       *   District of Iowa.
a New Jersey corporation,           *
formerly a division of              *          [UNPUBLISHED]
Sandvik-Alto, a Pennsylvania        *
corporation, individually and       *
as successor in interest to         *
Sandvik-Alto,                       *
                                    *
                 Appellee.          *
                              _____________

                       Submitted:      November 22, 1996

                            Filed: November 27, 1996
                                  _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


       The Daniel T. Haines appellants appeal from the district court's
adverse grant of summary judgment in their product liability action.            We
review a grant of summary judgment under a well-established standard.
Because this is a diversity action, we review de novo questions of state
law.    Having considered the record and the parties' briefs, we are
satisfied the district court correctly applied Iowa law and the record
supports   the   district    court's   ruling.    We   also   conclude   that   a
comprehensive opinion in this diversity case would lack precedential value.
We thus affirm
the decision of the district court without further discussion.   See 8th
Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-